Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 02/17/2021. The changes and remarks disclosed therein have been considered. Claim 1 has been amended. Therefore, claims 1, 3, 5-6, 9-14 remain pending in the application.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment.
	
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is identical to claim 12. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari PG PUB 20100228940 (hereinafter Asnaashari), in view of Anholt PG PUB 20130283122 (hereinafter Anholt), and Manning PG PUB 20160372177 (hereinafter Manning).

Regarding independent claim 1, Asnaashari teaches a non-volatile memory device (figure 1) comprising: 
an array of flash memory cells (102 in figure 1, [0020], “…array 102 can include a number of physical blocks…”) comprising a plurality of flash memory cells organized into rows (horizontal direction in figure 1, [0021], “…Each physical block, e.g., 104-0, 104-1, . . . , 104-B, contains a number of physical rows, e.g., 106-0, 106-1, . . . , 106-R, of memory cells coupled to an access line, e.g., a word line…”) and columns (vertical direction in figure 1), wherein the array is further organized into a plurality of sectors (108-0, 108-1, [0023], “…Each physical sector 108-0, 108-1, . . . , 108-S…”), each sector comprising a plurality of adjacent rows of flash memory cells ([0024] teaches “other formats and/or configurations for the physical blocks 104-0, 104-1, . . . , 104-B, rows 106-0, 106-1, . . . , 106-R, sectors 108-0, 108-1, . . . , 108-S, and pages are possible”, therefore, “each sector comprising a plurality of adjacent rows of flash memory cells” is just one configuration that one can select); 
circuit responsible for performing a read operation by applying voltage on WL in figure 1, e.g., 106-0) for asserting a first row (selected WL in 108-0 in figure 1, e.g., 106-0 in sector 108-0) and a second row (selected WL in 108-1 in figure 1, e.g., 106-0 in sector 108-1) at the same time during read operations to read data from a first cell  in the first row and a second cell  in the second row ([0022] teaches “page refers to a unit of programming and/or reading, e.g., a number of cells that are programmed and/or read together”, therefore, as selected row in sector 108-0 and selected row in sector 108-1 belong to same WL extended across whole block, they are selected together and read data at the same time).
But Asnaashari does not teach a differential sense amplifier for outputting an output bit based on a difference between data read from the first cell and data read from the second cell.
However, comparing two data value using a differential sense amplifier and outputting an output bit based on a difference between data is quite a common practice in the field. For example, Manning teaches in [0004] that logical operations such as AND, OR, NOT, NAND, NOR, and XOR logical operations can be performed on data. Or another example, Anholt teaches in [0045] that “memory controller 40 encodes the data of each memory page individually with a certain ECC, and stores the encoded pages in memory device 24. The ECC may comprise, for example, a Bose-Chaudhuri-Hocquenghem (BCH) code, a Low Density Parity Check (LDPC) code or any other suitable type of ECC. When retrieving data from memory device 24, the memory controller reads encoded pages from the memory, decodes the ECC and outputs the decoded data”, embodiment in figure 2 shows redundancy bits (RED1) is stored in the same WL along the user data. But Asnaashari does not provide detail of how to use ECC data to decode user data. Manning teaches in [0006] that “XOR operations can be used in association with error detection and/or correction (e.g., in association with parity value calculations) and/or in association with 
Asnaashari, Anholt and Manning are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Asnaashari, Anholt and Manning before him, to modify the memory device design of Asnaashari to include the logical operation implementation of Manning, to further include storing ECC code bits along same WL as user data scheme of Anholt such that memory device taught by Asnaashari can include a differential sense amplifier for outputting an output bit based on a difference between data read from the first cell and data read from the second cell in order to carry out the logical operations taught by Manning, or to decode the user data based on ECC bits taught by Anholt/Manning, in order to have a working device.

Regarding claim 3, the combination of Asnaashari, Anholt and Manning teaches the non-volatile memory device of claim 1, wherein the first row (selected WL in 108-0 in figure 1, e.g., 106-0 in sector 108-0 of Asnaashari) is in a first sector and the second row (selected WL in 108-1 in figure 1, e.g., 106-0 in sector 108-1 of Asnaashari) is in a second sector.  

Regarding claim 6, the combination of Asnaashari, Anholt and Manning teaches the non-volatile memory device of claim 3, wherein program disturb of the first sector (108-0 in figure 1 of Asnaashari) does not impact program disturb (the underlined statement only reflects intended purpose of the claimed composition, which does not further limit the claimed device, therefore, the underlined limitation carry no patentable weight of Asnaashari) of the second sector (108-1 in figure 1 of Asnaashari).  
Claims 5, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari PG PUB 20100228940 (hereinafter Asnaashari), in view of Anholt PG PUB 20130283122 (hereinafter Anholt), and Manning PG PUB 20160372177 (hereinafter Manning), further in view of Khan PG PUB 20020101778 (hereinafter Khan).

Regarding claim 5, the combination of Asnaashari, Anholt and Manning teaches the non-volatile memory device of claim 1, further teaches in [0003] that “a solid state drive can include non-volatile memory, e.g., NAND flash memory and NOR flash memory”, but does not teach wherein the memory cells are split gate flash memory cells.  
However, split gate flash memory cells is just one type of flash memory. For example, Khan teaches in [0025] that “...FLASH, or existing cell structures, such ... split-gate...”.
Asnaashari, Anholt, Manning, and Khan are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Asnaashari, Anholt, Manning, and Khan before him, to modify the block layout design of Asnaashari to include the logical operation implementation of Manning, to further include storing ECC code bits along same WL as user data scheme of Anholt, to further include the detail split gate structure of Khan, such that the memory cells are split gate flash memory cells, in order to have a working device. 

Regarding claim 12, the combination of Asnaashari, Anholt, Manning and Khan teaches the non-volatile memory device of claim 1, wherein the memory cells are split gate flash memory cells ([0025] of Khan, “...FLASH, or existing cell structures, such ... split-gate...”).  

Regarding claim 13, the combination of Asnaashari, Anholt, Manning and Khan teaches the non-volatile memory device of claim 3, wherein the memory cells are split gate flash memory cells ([0025] of Khan, “...FLASH, or existing cell structures, such ... split-gate...”).  
  
Regarding claim 14, the combination of Asnaashari, Anholt, Manning and Khan teaches the non-volatile memory device of claim 1, wherein the memory cells are split gate flash memory cells ([0025] of Khan, “...FLASH, or existing cell structures, such ... split-gate...”).  

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari PG PUB 20100228940 (hereinafter Asnaashari), in view of Anholt PG PUB 20130283122 (hereinafter Anholt), and Manning PG PUB 20160372177 (hereinafter Manning), further in view of Khan PG PUB 20020101778 (hereinafter Khan), further in view of Kanamori US Patent 6151254 (hereinafter Kanamori).

Regarding claim 9, the combination of Asnaashari, Anholt, Manning and Khan teaches the non-volatile memory device of claim 5, further teaches in [0027] of Asnaashari that “that each die on a particular chip can include a memory array along with various peripheral circuitry (not shown in FIG. 2) associated with the operation thereof”, but does not teaches device comprising an erase gate decoder selectively coupled to the array.  
However, Kanamori teaches in figure 1 or 5 a split gate flash memory cell having an erase gate decoder (3 in figure 1 of Kanamori) for erasing data of the respective memory cells in the memory cell array.
Asnaashari, Anholt, Manning, Khan and Kanamori are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and 3 in figure 1 of Kanamori) selectively coupled to the array, in order to have a working device.

Regarding claim 10, the combination of Asnaashari, Anholt, Manning, Khan and Kanamori teaches the non-volatile memory device of claim 5, further comprising a control gate decoder ([0033] of Khan, “…The X-decoder block 7 contains the X-decoders which are used to select the rows of the memory array 1 and 2…”, or “word decoder” in abstract of Kanamori) selectively coupled to the array.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari PG PUB 20100228940 (hereinafter Asnaashari), in view of Anholt PG PUB 20130283122 (hereinafter Anholt), and Manning PG PUB 20160372177 (hereinafter Manning), in view of Khan PG PUB 20020101778 (hereinafter Khan), further in view of Kim PG PUB 20080273383 (hereinafter Kim).

Regarding claim 11, the combination of Asnaashari Anholt, Manning and Khan teaches the non-volatile memory device of claim 5, but does not teach further comprising a source line decoder selectively coupled to the array.  
[0033] of Kim). 
Asnaashari, Anholt, Manning, Khan and Kim are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Asnaashari, Anholt, Manning, Khan and Kim before him, to modify the block circuit layout design of Asnaashari to include split gate flash memory structure of Khan, to further include the detail split gate structure of Kim, such that the device comprising a source line decoder (310 in figure 3 of Kim) selectively coupled to the array, in order to have a working device.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824